276 F.2d 958
Hurley KELLY, Libelant-Appellant,v.THREE BAYS CORPORATION, Ltd., Respondent-Appellee.
No. 291, Docket 25844.
United States Court of Appeals Second Circuit.
Argued April 13, 1960.Decided April 15, 1960.

Kenneth Heller, New York City, for libelant-appellant.
Daniel J. Dougherty, New York City (Kirlin, Campbell & Keating, New York City, and Robert L. Mahar, Brooklyn, N.Y., on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
The decree of the district court is affirmed on the thorough and well reasoned opinion of Judge Bryan, reported at 1959, 173 F.Supp. 835.